Title: From George Washington to James Duane, 7 April 1779
From: Washington, George
To: Duane, James


Dear Sir
Head Quarters Middle Brook 7th April 1779.
I have taken the liberty, thro’ the Channel of the Committee appointed to confer with me, to lay before Congress the inclosed extract of a letter from General Knox, and the Return to which it refers. As the completion of the Corps of Artillery is a matter of great importance, I hope the earliest attention will be paid to that Business.
There are but two ways of keeping up the Regiments of Artillery—One by original inlistments expressly for that service—the other by drafts from the line of Infantry. The latter is attended with great inconveniencies. It is a most discouraging thing to the Officers of Infantry, after they have exerted themselves to make their Battalions respectable in numbers, to have their Men drawn from them for the Artillery, in addition to the variety of other calls for Artificers, Waggoners &ca: and if they are obliged to give them up, instead of parting with the most healthy and robust, which the Artillery service requires, they contrive, as is very natural, to divest themselves of the very worst Men under their command—The Artillery is, moreover by these means, strengthened at the Expence of the Infantry, which would not be the case, were measures taken in time to recruit both Corps—There is so little time between the present, and that which we may expect to be called into the Feild, that I am convinced I need make no apology for requesting the Committee to urge Congress to a speedy determination upon the Business of which the foregoing is the subject.
In a letter to Congress of the 24th March, I laid before them General Greenes remarks upon the Resolve for inlisting Waggoners, in which he points out the insufficiency of the terms held forth, either to engage new or to reinlist the old Drivers. The times of many of the old are near expiring, and it will be too late to set about inlisting new except some effectual measure is speedily adopted. I shall therefore esteem it as a favr if the Committee will inquire what Steps have been or are likely to be taken in the matter. I have the honor to be with the highest Regard Dear Sir Your most obt Servt
Go: Washington
